The opinion of the court was delivered by
Williams, Ch. J.
— It is to be considered that the plaintiffs established a good title to the premises described in his declaration, and the question is, whether he showed an eviction by the defendant, as it was upon this point the cause turned in the county court. Acts of trespass, by one claiming title, may be considered as acts of possession. This was considered in the case of Doolittle, v. Linsley, 2 Aik. R. 155, and in the case of of Sawyer v. Newland, 9 Vt. R. 383. The acts proved in this case to have been done in 1835, 1837 and 1838, by the defendant, claiming title at the same time to the premises, were unequivocal evidence of possession, and an ouster or eviction of the plaintiff. The last act proved, was in March, and this suit was commenced in May following, and if the proof was sufficient to show the defendant in possession up to March, previous to the commencement of the suit, the defendant would be considered in possession at the commencement of the suit, unless the possession was abandoned. Indeed, it is rarely the case, except as to buildings, that a person is found on his land at all seasons of the year. We think the evidence of possession was sufficient *233to go to the jury, to establish the possession of the defendant and the eviction of the plaintiffs, and if their title was undoubted, they should have had a verdict'. The judgment of the county court is reversed.